DETAILED ACTION
THIS ACTION IS MADE FINAL.    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed March 18, 2022 has been entered. 
Claims 1-20 are pending in this application. 

Response to Arguments
Applicant’s arguments filed March 18, 2022, with respect to the statutory type (35 U.S.C. 101) double patenting rejection of claims 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of a nonstatutory double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are similarly recited in claim 1 of U.S. Patent No. 10,853,170 B2. Specifically, the claimed “data storage circuit” as recited in claim 1, including its features, are repeated in claim 1 of U.S. .

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claim 2 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 10,853,170 B2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 3 are similarly recited in claim 3 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being anticipated by claim 3 of U.S. Patent No. 10,853,170 B2.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 4 are similarly recited in claim 4 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of claim 4 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 10,853,170 B2.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are the limitations of claim 5 are similarly recited in claim 5 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of claim 5 are rejected under nonstatutory double patenting as being anticipated by claim 5 of U.S. Patent No. 10,853,170 B2.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 6 are similarly recited in claim 6 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of claim 6 are rejected under nonstatutory double patenting as being anticipated by claim 6 of U.S. Patent No. 10,853,170 B2.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 7 are similarly recited in claim 7 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of claim 7 are rejected under nonstatutory double patenting as being anticipated by claim 7 of U.S. Patent No. 10,853,170 B2.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 8 are similarly recited in claim 8 of U.S. Patent No. 10,853,170 B2. Specifically, the claimed “data storage circuit” as recited in claim 8, including its features, are repeated in claim 8 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of claim 8 are rejected under nonstatutory double patenting as being anticipated by claim 8 of U.S. Patent No. 10,853,170 B2.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 9 are similarly recited in claim 9 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of claim 9 are rejected under nonstatutory double patenting as being anticipated by claim 9 of U.S. Patent No. 10,853,170 B2.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 10 are similarly recited in claim 10 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of claim 10 are rejected under nonstatutory double patenting as being anticipated by claim 10 of U.S. Patent No. 10,853,170 B2.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 11 are similarly recited in claim 11 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of claim 11 are rejected under nonstatutory double patenting as being anticipated by claim 11 of U.S. Patent No. 10,853,170 B2.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 12 are similarly recited in claim 12 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of .

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 13 are similarly recited in claim 13 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of claim 13 are rejected under nonstatutory double patenting as being anticipated by claim 13 of U.S. Patent No. 10,853,170 B2.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 14 are similarly recited in claim 14 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of claim 14 are rejected under nonstatutory double patenting as being anticipated by claim 14 of U.S. Patent No. 10,853,170 B2.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 15 are similarly recited in claim 15 of U.S. Patent No. 10,853,170 B2. Specifically, the claimed “method” as recited in claim 15, including its features, are repeated in claim 15 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of claim 15 are rejected under nonstatutory double patenting as being anticipated by claim 15 of U.S. Patent No. 10,853,170 B2.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 16 are similarly recited in claim 16 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of claim 16 are rejected under nonstatutory double patenting as being anticipated by claim 16 of U.S. Patent No. 10,853,170 B2.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 17 are similarly recited in claim 17 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of claim 17 are rejected under nonstatutory double patenting as being anticipated by claim 17 of U.S. Patent No. 10,853,170 B2.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 18 are similarly recited in claim 18 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of claim 18 are rejected under nonstatutory double patenting as being anticipated by claim 18 of U.S. Patent No. 10,853,170 B2.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 19 are similarly recited in claim 19 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of .

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,853,170 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 20 are similarly recited in claim 20 of U.S. Patent No. 10,853,170 B2. Therefore, the limitations of claim 20 are rejected under nonstatutory double patenting as being anticipated by claim 20 of U.S. Patent No. 10,853,170 B2.

Allowable Subject Matter
Claims 1-20 would be allowed if the Applicant overcomes the nonstatutory double patenting rejection as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, Inoue et al. (U.S. Patent Application Publication No. 2008/0183964 A1) discloses: A data storage circuit (storage apparatus 4), comprising: 
memory configured to store a data value (shared memory 9) comprising a plurality of fields (Paragraph [0094]: “The host volume configuration information 90 is configured from a “host volume number” field 90A, a “base volume number” field 90B, and a “mirror volume number” field 90C.”
Paragraph [0099]: “Virtual volume and pool volume configuration information 91 is configured from a “virtual volume number” field 91A, a “pool ID” field 91B, and a “previously allocated ECC group index number” field 91C.”
Paragraph [0104]: “Virtual volume configuration information 92 is configured from a “page number” field 92A, “ECC group number” field 92B, and “page numbers within an ECC group” field 92C.”); 
an error correcting code (ECC) storage circuit (Paragraph 0103]: “As shown in FIG. 8, the virtual volume configuration information 92 is configuration information provided every virtual volume number assigned to a base volume BVVOL and mirror volume MVVOL, and stores information indicating the relationship between the minimum storage region allocated to the virtual volume and the ECC groups correlated to the storage regions.”
The Examiner finds the virtual volume configuration information 92 configures to store the information related to the ECC groups correlated to the storage regions as disclosed in Inoue teaches the claimed “error correcting code (ECC) storage circuit”.) configured to store an ECC value corresponding the data value (Paragraph [0106]: “ECC group numbers correlated to page numbers formed within a signal virtual volume are stored in the “ECC group number” field 92B.”
The Examiner finds the virtual volume configuration information 92 storing the “ECC group number” field 92B corresponding to the page numbers for pages (storage regions) as disclosed in Inoue teaches the claimed “error correcting code (ECC) storage circuit configured to store an ECC value corresponding the data value”.); and 
control circuitry (controller 6).
However, the Examiner finds Inoue does not teach or suggest the claimed “control circuitry configured to: receive a field value to be written into one of the fields; store the field value in the one of the fields by writing only the field value to the memory; retrieve the ECC value from the ECC storage circuit; compute an updated ECC value based on the ECC value retrieved from the ECC storage circuit and the field value; and store the updated ECC value in the ECC storage circuit.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

 A data storage circuit (storage apparatus 4), comprising: 
memory configured to store a data value comprising a plurality of fields (Paragraph [0094]: “The host volume configuration information 90 is configured from a “host volume number” field 90A, a “base volume number” field 90B, and a “mirror volume number” field 90C.”
Paragraph [0099]: “Virtual volume and pool volume configuration information 91 is configured from a “virtual volume number” field 91A, a “pool ID” field 91B, and a “previously allocated ECC group index number” field 91C.”
Paragraph [0104]: “Virtual volume configuration information 92 is configured from a “page number” field 92A, “ECC group number” field 92B, and “page numbers within an ECC group” field 92C.”); 
an error correcting code (ECC) storage circuit (Paragraph 0103]: “As shown in FIG. 8, the virtual volume configuration information 92 is configuration information provided every virtual volume number assigned to a base volume BVVOL and mirror volume MVVOL, and stores information indicating the relationship between the minimum storage region allocated to the virtual volume and the ECC groups correlated to the storage regions.”
The Examiner finds the virtual volume configuration information 92 configures to store the information related to the ECC groups correlated to the storage regions as disclosed in Inoue teaches the claimed “error correcting code (ECC) storage circuit”.) comprising storage locations for an ECC value corresponding to the plurality of fields (Paragraph [0106]: “ECC group numbers correlated to page numbers formed within a signal virtual volume are stored in the “ECC group number” field 92B.”
The Examiner finds the virtual volume configuration information 92 storing the “ECC group number” field 92B corresponding to the page numbers for pages (storage regions) as . 
Neuman (U.S. Patent Application Publication No. 2009/0313526 A1) discloses: an ECC generation circuit . . . comprising: a first layer of exclusive-OR circuitry . . . [and] a second layer of exclusive-OR circuitry (Claim 6: “a plurality of gates each coupled to the first state of exclusive-OR modules to enable passage of only the identified differences in corresponding data bits from the data units identified by the data unit enable module; and
a second stage exclusive-OR module coupled to the plurality of gates to receive the identified differences that have been passed by the plurality of gates, and to generate a check bit difference indicator in response thereto.”).
However, the Examiner finds Inoue and Neuman do not teach or suggest the claimed “ECC generation circuit coupled to the ECC storage circuit, and comprising: a first layer of exclusive-OR circuitry comprising inputs coupled only to a port that provides a field value to be written into one of the fields; a second layer of exclusive-OR circuitry comprising: inputs coupled to outputs of the first layer of exclusive-OR circuitry; inputs coupled to outputs of the ECC storage circuitry; and outputs coupled to inputs of the ECC storage circuitry.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 8 as allowable over the prior art.  

Regarding independent claim 15, the Examiner finds Inoue does not teach or suggest the claimed “retrieving, by the control circuitry from an ECC storage circuit, an ECC value corresponding to the plurality of the fields; computing, by the control circuitry, an updated ECC value based only on the field value and the ECC value; and storing, by the control circuitry, the updated ECC value in the ECC storage circuit.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 15 as allowable over the prior art.  


Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112